


109 HR 6084 IH: Income-Dependent

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6084
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow for the consolidation of Federal student loans
		  into a single direct income-contingent loan repayment program.
	
	
		1.Short titleThis Act may be cited as the
			 Income-Dependent Education Assistance
			 Act of 2006.
		ISystem for Making
			 Income-Dependent Education Assistance Loans
			101.Program
			 authority
				(a)In
			 generalThe Secretary of the Education shall, in accordance with
			 the provisions of this title, establish a program to provide the borrowers of
			 Federal student loans with the option of converting their loans to income
			 contingent repayment by providing direct loans for the discharge of such loans.
			 Such income contingent repayment loans are hereinafter in this title referred
			 to as direct IDEA loans.
				(b)Duration of
			 program authority
					(1)DurationThe
			 authority to conduct the program authorized by subsection (a) is effective on
			 July 1, 2007, and expires on July 1, 2013.
					(2)Authority to
			 prepare for programNotwithstanding paragraph (1), the Secretary
			 may, before July 1, 2007—
						(A)prescribe
			 regulations to carry out this title; and
						(B)expend funds
			 appropriated pursuant to this title to carry out activities necessary to the
			 implementation of the programs authorized by subsection (a).
						(3)Lapse of
			 authority not to affect obligationsThe expiration of authority
			 under paragraph (1) shall not affect the obligations of any party to any
			 insurance or loan agreement under this title entered into before such
			 expiration.
					102.Loan amounts,
			 terms, and conditions
				(a)Parallel terms,
			 conditions, and benefitsUnless otherwise specified in this title
			 or section 6307 of the Internal Revenue Code of 1986, loans made to borrowers
			 under this title shall have the same terms, conditions, and benefits, as loans
			 made to borrowers under section 428 of the Higher Education Act of 1965.
				(b)Form of Note:
			 Collection by IRSThe Secretary shall, by regulation, prescribe
			 the form of the note or other evidence of indebtedness for direct IDEA loans
			 consistent with the requirements of this title. Such note or other evidence
			 shall—
					(1)provide that the
			 loan shall be collectible on an income contingent basis in accordance with
			 section 6307 of the Internal Revenue Code of 1986;
					(2)provide that the
			 borrower agrees that—
						(A)any payment owed
			 with respect to such loan shall be considered as an income tax, and shall be
			 subject to collection by the Internal Revenue Service in the same manner, and
			 subject to the same penalties, as a tax due;
						(B)the borrower’s
			 taxpayer identification number may be used for the purposes of identifying the
			 borrower’s IDEA account;
						(C)the borrower will
			 make payments on such loan using the income tax withholding system and will
			 make appropriate adjustments to his or her withholding or estimated tax
			 payments for such purposes; and
						(D)if the borrower
			 files for relief under title 11, United States Code, the borrower’s repayment
			 obligations on the IDEA loan will be treated the same as Federal income tax
			 obligations; and
						(3)contains such
			 additional terms and conditions as the Secretary of the Treasury may prescribe
			 by regulation.
					(c)Notice of
			 Conversion in Federal Student Loan NotesThe Secretary shall, by
			 regulation, require that any note or other evidence of indebtedness for any
			 Federal student loan, disbursed on or after July 1, 2007, shall—
					(1)provide that, if
			 the borrower defaults on repayment, the loan shall be collectible on an income
			 contingent basis in accordance with section 6307 of the Internal Revenue Code
			 of 1986;
					(2)provide that, if
			 the loan is collectible on an income contingent basis, the borrower agrees to
			 the provisions described in subparagraphs (A) through (D) of subsection (b)(2);
			 and
					(3)contains such
			 additional terms and conditions as the Secretary of the Treasury may prescribe
			 by regulation.
					(d)Origination fees
			 and insurance premiums prohibitedAn eligible student shall not
			 be required to pay any origination fee, insurance premium, or other fee or
			 charge to obtain a loan under this title.
				103.Conversion to
			 income contingent repayment
				(a)Conversion at the
			 election of the borrower
					(1)ElectionThe
			 borrower of a Federal student loan may elect to convert such loan to, and to
			 consolidate such loan and any other Federal student loans of such borrower that
			 are selected by the borrower for consolidation in, a direct IDEA loan for
			 collection under section 6307 of the Internal Revenue Code of 1986 by filing
			 with the lender and the Secretary a notice in such form and containing such
			 information as the Secretary may require by regulation. Such election shall be
			 made—
						(A)in the case of
			 Federal student loans that enter repayment on or after July 1, 2007—
							(i)at
			 any time within 180 days before, and within one year after, the beginning of
			 the repayment period of such loan; or
							(ii)in the case of multiple Federal student
			 loans selected for consolidation, by the date by which an election must be made
			 under
			 clause (i) for the selected loan
			 that is the last to enter repayment; and
							(B)in the case of Federal student loans that
			 entered repayment before July 1, 2007, within 180 days after the later of such
			 date or the date of enactment of this Act.
						(2)Discharge of
			 Federal student loanUpon receipt of a notice of election under
			 paragraph (1) with respect to any loan, and agreement by the borrower to repay
			 the amount of the obligation in a direct IDEA loan, the Secretary shall—
						(A)in the case of a
			 Federal student loan described in
			 section 104(2)(A), pay to the holder of
			 the loan the principal and accrued interest owing on the loan; and
						(B)in the case of a
			 Federal student loan described in
			 section 104(2)(B), discharge the
			 obligation of the borrower on such loan.
						(b)Conversion
			 Following Default
					(1)Authority to
			 convert
						(A)Conversion by
			 payment to lenderUpon
			 default by the student borrower on any Federal student loan described in
			 section 104(2)(A), and prior to the
			 commencement of suit or other enforcement proceedings upon security for that
			 loan, the insurance beneficiary shall promptly notify the Secretary, and the
			 Secretary shall if requested (at that time or after further collection efforts)
			 by the beneficiary, or may on the Secretary’s own motion, if insurance is still
			 in effect, pay to the beneficiary the amount of the loss sustained by the
			 insured upon that loan as soon as that amount has been determined. Such
			 beneficiary shall be required to meet the standards of due diligence in the
			 collection of the loan and shall be required to submit proof that reasonable
			 attempts were made to locate the borrower (when the location of the borrower is
			 unknown) and proof that contact was made with the borrower (when the location
			 is known). The Secretary shall make the determination required to carry out the
			 provisions of this subparagraph not later than 90 days after the notification
			 by the insurance beneficiary and shall make payment in full on the amount of
			 the beneficiary’s loss pending completion of the due diligence
			 investigation.
						(B)Conversion by
			 cancellationUpon default by
			 the student borrower on any Federal student loan described in
			 section 104(2)(B), the Secretary may,
			 within 90 days after such default—
							(i)determine the
			 amount of the loss on such loan; and
							(ii)notify the
			 borrower of the conversion of the obligation on the loan to the obligation to
			 repay a direct IDEA loan.
							(2)Amount of the
			 lossThe amount of the loss on any loan shall be
			 deemed to be an amount equal to the sum—
						(A)the unpaid balance
			 of the principal amount and accrued interest, including interest accruing
			 during the period from the date of the default to the date on which payment is
			 authorized by the Secretary under
			 paragraph (1)(A) or notice is sent
			 under
			 paragraph (1)(B), except that such
			 period shall not exceed 180 days; and
						(B)unpaid penalties
			 and costs of collection incurred on the loan prior to the date of the
			 default.
						(3)Effect of payment
			 of lossUpon payment of the amount of the loss pursuant to
			 paragraph (1)(A), the United States
			 shall be subrogated for all of the rights of the holder of the obligation upon
			 the Federal student loan and shall be entitled to an assignment of the note or
			 other evidence of the loan.
					(4)Forbearance not
			 precludedNothing in this section or in this title shall be
			 construed to preclude any forbearance for the benefit of the student borrower
			 which may be agreed upon by the parties to a student loan described in
			 section 104(2)(A) and approved by the
			 Secretary, or to preclude forbearance by the Secretary in the enforcement of
			 the obligation after conversion under
			 paragraph (1). Any forbearance which is
			 approved by the Secretary under this paragraph with respect to the repayment of
			 a loan, including a forbearance during default, shall not be considered as
			 indicating that a holder of a Federal student loan has failed to exercise
			 reasonable care and due diligence in the collection of the loan.
					(5)ConversionAny
			 loan which is repaid or cancelled by the Secretary under
			 paragraph (1) shall, after the date of
			 such repayment or cancellation, be treated as a direct IDEA loan for purposes
			 of collection under section 6307 of the Internal Revenue Code of 1986.
					(c)Notice to
			 Secretary of the TreasuryThe Secretary shall notify the
			 Secretary of the Treasury of the loans that are converted to direct IDEA loans
			 under this section. Such notice shall contain—
					(1)the name, address,
			 and taxpayer identification number of the borrower;
					(2)the amount owed by
			 the borrower on any loan or loans that are converted under this section to an
			 obligation under a direct IDEA loan;
					(3)such other
			 information as the Secretary and the Secretary of the Treasury may
			 require.
					104.DefinitionsAs used in this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of Education.
				(2)Federal student
			 loansThe term Federal student loans means—
					(A)any loan made
			 under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et
			 seq.), other than a loan made under section 428B of such Act to the parent of a
			 dependent student; and
					(B)any loan made
			 under part D of such title, other than a Federal Direct Plus Loan to the parent
			 of a dependent student.
					(3)Eligible
			 lenderThe term eligible lender has the meaning
			 provided by section 435(b) of such Act (20 U.S.C. 1085(d)).
				(4)Eligible
			 studentThe term eligible student means any student
			 that is an eligible student under section 484 of such Act (20 U.S.C.
			 1091).
				IICollection of
			 Income-Dependent education assistance loans
			201.Repayments
			 using income tax collection system
				(a)In
			 generalSubchapter A of chapter 64 of the Internal Revenue Code
			 of 1986 (relating to collection) is amended by adding at the end the following
			 new section:
					
						6307.Collection of
				direct income-dependent education assistance loans
							(a)Repayment
				obligation
								(1)In
				generalIf an individual is furnished a notice under paragraph
				(2) for a calendar year that such individual is in repayment status for such
				year with respect to any direct IDEA loan, such individual shall make a payment
				under this section for the taxable year beginning in such calendar year.
								(2)Notice to
				borrower
									(A)In
				generalDuring January of each calendar year, the Secretary of
				Education shall furnish to each borrower of a direct IDEA loan a notice as
				to—
										(i)whether the
				records of the Secretary indicate that such borrower is in repayment status for
				the taxable year beginning in the preceding calendar year,
										(ii)the maximum
				account balance of such borrower,
										(iii)the current
				account balance of such borrower as of the close of the preceding calendar
				year, and
										(iv)the procedure for
				computing the amount of repayment owing for the taxable year beginning in the
				preceding calendar year.
										(B)Form,
				etcThe notice under subparagraph (A)—
										(i)shall be in such
				form as the Secretary may by regulations prescribe, and
										(ii)shall be treated
				as furnished if sent by mail to the individual’s last known address or left at
				the dwelling or usual place of business of such individual.
										(b)Computation of
				annual repayment amount
								(1)In
				generalThe annual amount payable under this section by the
				taxpayer for any taxable year shall be the lesser of—
									(A)the product
				of—
										(i)the base
				amortization amount, and
										(ii)the progressivity
				factor for the taxpayer for such taxable year, or
										(B)15 percent of the
				excess of—
										(i)the modified
				adjusted gross income of the taxpayer for such taxable year, over
										(ii)the base income
				amount.
										(2)Base
				amortization amount
									(A)In
				generalFor purposes of this section, the term base
				amortization amount means the amount which, if paid at the close of each
				year for a period of 12 consecutive years, would fully repay (with interest) at
				the close of such period the maximum account balance of the borrower.
									(B)InterestFor
				purposes of subparagraph (A)—
										(i)Annual
				rateWith respect to a direct IDEA loan that was made on any date
				by conversion of a Federal student loan (at the election of the borrower or at
				the direction of the Secretary of Education) under title I of the
				Income-Dependent Education Assistance Act of
				2006, the interest rate on such direct IDEA loan shall be assumed
				to be equal to the interest rate applicable to a consolidation loan made under
				section 428C of the Higher Education Act of 1965 (20 U.S.C. 1078–3) on that
				same date.
										(ii)LimitationThe
				aggregate amount of interest shall not exceed 110 percent of the amount
				determined under subparagraph (A) without regard to interest.
										(C)Joint
				returnsIn the case of a joint return where each spouse has an
				account balance and is in repayment status, the amount determined under
				subparagraph (A) shall be the sum of the base amortization amounts of each
				spouse.
									(3)Progressivity
				factor
									(A)In
				generalFor purposes of this
				section, the progressivity factor with respect to a calendar year shall be
				determined under the following table on the basis of the ratio of the
				taxpayer’s modified adjusted gross income bears to the median State income of
				the State in which the taxpayer is resident on the last day of the taxable year
				ending in or with the calendar year:
										
											
												
													Ratio
						of modified adjusted gross income to median State income
						is:Progressivity Factor is:
													
												
												
													Less than or equal to
						0.250.5052
													
													Greater than 0.25 and less than or
						equal to 0.350.5668
													
													Greater than 0.35 and less than or
						equal to 0.500.6283
													
													Greater than 0.50 and less than or
						equal to 0.650.6907
													
													Greater than 0.65 and less than or
						equal to 0.750.8146
													
													Greater than 0.75 and less than or
						equal to 1.000.9073
													
													Greater than 1.00 and less than or
						equal to 1.251.0000
													
													Greater than 1.25 and less than or
						equal to 1.501.0000
													
													Greater than 1.50 and less than or
						equal to 1.751.1520
													
													Greater than 1.75 and less than or
						equal to 2.001.2700
													
													Greater than 2.00 and less than or
						equal to 2.501.3640
													
													Greater than 2.50 and less than or
						equal to 3.001.4850
													
													Greater than 3.00 and less than or
						equal to 3.501.6000
													
													Greater than 3.502.0000
													
												
											
										
									(B)Median State
				incomeFor purposes of
				subparagraph (A), the median State income shall be the most recent census
				estimate of the median income of such State released by the Bureau of Census
				before the beginning of such calendar year.
									(4)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross income for the
				taxable year—
									(A)determined without
				regard to—
										(i)sections 135, 911,
				931, and 933,
										(ii)the deductions
				from gross income allowable under section 62(a) by reason of—
											(I)paragraph (6)
				thereof (relating to profit-sharing, annuities, and bond-purchase plans of
				self-employed individuals),
											(II)paragraph (7)
				thereof (relating to retirement savings), and
											(III)paragraph (17)
				(relating to interest on education loans), and
											(B)increased by the
				amount of interest received or accrued by the taxpayer during the taxable year
				which is exempt from tax.
									(5)Base income
				amountFor purposes of this subsection, the term base
				income amount means—
									(A)in the case of a
				joint return, the sum of the standard deduction applicable to such return and
				twice the exemption amount for the taxable year, and
									(B)in any other case,
				the sum of the standard deduction applicable to such individual and the
				exemption amount for the taxable year.
									For
				purposes of this paragraph, the term standard deduction has the
				meaning given such term by section 63(c), and the term exemption
				amount has the meaning given such term by section 151(d).(c)Termination of
				borrower’s repayment obligation
								(1)In
				generalAll direct IDEA loans of a borrower shall be canceled as
				of the close of the first taxable year for which the current account balance of
				such borrower is not greater than zero.
								(2)Determination of
				current account balance
									(A)In
				generalFor purposes of determining the current account balance
				of the borrower for any taxable year after the 12th taxable year that the
				borrower is in repayment status under this section, the current account balance
				shall be the amount which would be such balance if—
										(i)the initial
				account balance of the borrower equaled 90 percent of such initial account
				balance (determined without regard to this clause), and
										(ii)clause (ii) of
				section 102(d)(3)(C) of the Income-Dependent
				Education Assistance Act of 2006 had been applied for all prior
				periods of repayment status under this section by substituting 2
				percent for 3 percent.
										In the
				case of any taxable year after the 16th taxable year that the borrower is in
				repayment status under this section, clause (ii) shall be applied by
				substituting 1 percent for 2 percent.(B)Initial account
				balanceFor purposes of
				subparagraph (A), the term initial account balance means, with
				respect to any borrower, the sum of the amounts owed by the borrower on any
				direct IDEA loan, as contained in notices furnished under subsection (a)(2) to
				the Secretary.
									(3)No repayment
				required after 25 years in repayment statusThe borrower has no
				repayment obligation under this section any taxable year after the 25th taxable
				year for which the borrower is in repayment status under this section.
								(4)Determination of
				years in repayment statusFor purposes of paragraphs (2) and (3),
				the number of taxable years in which a borrower is in repayment status under
				this section shall be determined without regard to any taxable year before the
				most recent taxable year in which the borrower received a direct IDEA
				loan.
								(5)Extension of
				repayment years for medical internsThe number of years specified
				in paragraphs (2) and (3) shall be increased by 1 year for each calendar year
				during any 5 months of which the individual is an intern in medicine,
				dentistry, veterinary medicine, or osteopathic medicine.
								(d)DefinitionsFor
				purposes of this section—
								(1)Maximum account
				balanceThe term maximum account balance means the
				highest amount (as of the close of any calendar year) of unpaid principal and
				unpaid accrued interest on all direct IDEA loan obligations of a
				borrower.
								(2)Current account
				balanceThe term current account balance means the
				amount (as of the close of a calendar year) of unpaid principal and unpaid
				accrued interest on all IDEA loans of a borrower.
								(3)Repayment
				statusA borrower is in repayment status for any taxable year
				unless—
									(A)such borrower was,
				during at least 7 months of such year, an eligible student, as that term is
				defined in section 104(4) of the Income-Dependent Education Assistance Act of
				2006; or
									(B)such taxable year
				was the first year in which the borrower was such an eligible student and the
				borrower was such an eligible student during any of the last 6 months of such
				taxable year.
									(4)Direct IDEA
				loanThe term direct IDEA loan has the meaning given
				such term by title I of the Income-Dependent
				Education Assistance Act of 2006. Such term includes any loan
				which is treated as such under section 103 of such title.
								(e)Payment of
				amount owingAny amount to be collected from an individual under
				this section shall be paid—
								(1)not later than the
				last date (determined without regard to extensions) prescribed for filing his
				return of tax imposed by chapter 1 for the taxable year ending before the date
				the notice under subsection (a) is sent, and
								(2)(A)if such return is filed
				not later than such date, with such return, or
									(B)in any case not described in
				subparagraph (A), in such manner as the Secretary may by regulations
				prescribe.
									(f)Failure to pay
				amount owingIf an individual fails to pay the full amount
				required to be paid on or before the last date described in subsection (e)(1),
				the Secretary shall assess and collect the unpaid amount in the same manner,
				with the same powers, and subject to the same limitations applicable to a tax
				imposed by subtitle C the collection of which would be jeopardized by
				delay.
							(g)Loans of
				deceased and permanently disabled borrowers; discharge by Secretary
								(1)Discharge in the
				event of deathIf a borrower of a direct IDEA loan dies or
				becomes permanently and totally disabled (as determined in accordance with
				regulations of the Secretary), then the Secretary shall discharge the
				borrower’s liability on the loan.
								(2)Limitation on
				dischargeThe discharge of the liability of an individual under
				this subsection shall not discharge the liability of any spouse with respect to
				any direct IDEA loan made to such spouse.
								(h)Crediting of
				collections
								(1)In
				generalFor purposes of determining whether there is an
				underpayment or overpayment of tax imposed by subtitle A for any taxable year
				by an individual who is required to pay an amount under this section, amounts
				withheld under chapter 24 and amounts paid under section 6654 shall be treated
				as payments of the amount required to be paid under this section to the extent
				thereof.
								(2)Crediting of
				amounts paid on a joint returnAmounts collected under this
				section on a joint return from a husband and wife both of whom are in repayment
				status shall be credited to the accounts of such spouses in the following
				order:
									(A)First, to repayment
				of interest added to each account at the end of the preceding calendar year in
				proportion to the interest so added to the respective accounts of the
				spouses.
									(B)Then, to repayment
				of unpaid principal, and unpaid interest accrued before such preceding calendar
				year, in proportion to the respective maximum account balances of the
				spouses.
										(i)Special rules
										(1)Exclusion from
				income for loans dischargedNo amount shall be includible in
				gross income by reason of the discharge under this section of any loan.
								(2)Computation of
				alternative annual payment for individuals who have attained age
				55In the case of an individual who attains age 55 before the
				close of the calendar year ending in the taxable year, or of an individual
				filing a joint return whose spouse attains age 55 before the close of such
				calendar year, the progressivity factor applicable to the base amortization
				amount of such individual for such taxable year shall not be less than
				1.0.
								(3)Finality of
				assessment and collectionThe first sentence of subsection (b) of
				section 6305 shall apply to assessments and collections under subsection (f) of
				this section.
								(4)Information to
				be furnished to SecretaryThe borrower of any direct IDEA loan
				shall furnish to the Secretary such information as the Secretary determines to
				be necessary to carry out this section with respect to such
				loan.
								.
				(b)Application of
			 estimated taxSubsection (f) of section 6654 of such Code
			 (relating to failure by individual to pay estimated income tax) is amended by
			 striking minus at the end of paragraph (2) and inserting
			 plus, by redesignating paragraph (3) as paragraph (4), and by
			 inserting after paragraph (2) the following new paragraph:
					
						(3)the amount
				required to be repaid under section 6307 (relating to collection of
				income-dependent education assistance loans),
				minus
						.
				(c)Filing
			 requirementSubsection (a) of section 6012 of such Code (relating
			 to persons required to make returns of income) is amended by inserting after
			 paragraph (9) the following new paragraph:
					
						(10)Every individual
				required to make a payment for the taxable year under section 6307 (relating to
				collection of income-dependent education assistance
				loans).
						.
				(d)Clerical
			 amendmentThe table of sections for subchapter A of chapter 64 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 6307. Collection of direct
				income-dependent education assistance
				loans.
						
						.
				
